                  Case 2:21-mj-30318-DUTY ECF No. 1, PageID.1 Filed 06/28/21
                                                      AUSA: Jeremiah Smith     Page 1 of
                                                                             Telephone:    6 226-9100
                                                                                        (313)
AO 91 (Rev. ) Criminal Complaint                         Special Agent:    Derrick Bird             Telephone: (313) 202-3400

                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                Eastern District of Michigan
United States of America
   v.                                                                                Case: 2:21-mj-30318
Brandon Deshawn Johnson                                                              Judge: Unassigned,
                                                                                     Filed: 06-28-2021 At 05:13 PM
                                                                                     CMP USA V JOHNSON (kcm)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of                  May 24, 2021               in the county of                   Wayne     in the
        Eastern           District of      Michigan        , the defendant(s) violated:
         Code Section                                           Offense Description
     18 U.S.C. § 922(g)(1)                                 Felon in possession of a firearm




          This criminal complaint is based on these facts:
see attached affidavit.




✔ Continued on the attached sheet.

                                                                                          Complainant’s signature

                                                                                   Derrick L. Bird, Special Agent (ATF)
                                                                                              Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV

           June 28, 2021
Date:                                                                                           Judge’s signature

City and state: Detroit, Michigan                                          Hon. Curtis Ivy, Jr., United States Magistrate Judge
                                                                                              Printed name and title
   Case 2:21-mj-30318-DUTY ECF No. 1, PageID.2 Filed 06/28/21 Page 2 of 6




  AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND
                  ARREST WARRANT

     I, Special Agent Derrick L. Bird, being first duly sworn, hereby

depose and state the following:

          INTRODUCTION AND AGENT BACKGROUND

              I have been employed as a Special Agent with the Bureau of

Alcohol, Tobacco, Firearms, and Explosives (ATF) since March 2016. I am

currently assigned to Group VII in the Detroit Field Division. I have

conducted or participated in numerous criminal investigations including

firearms offenses, illegal drug distribution, and organized crime/criminal

street gangs.     Prior to being employed as a Special Agent, I was a

Correction Officer with the Washtenaw County Sheriff’s Office for over

four years.

              I am a graduate of the Criminal Investigator Training

Program and the ATF Special Agent Basic Training Program at the

Federal Law Enforcement Training Center in Glynco, Georgia.                 I

graduated from Auburn University and earned a Bachelor’s Degree in

Sociology as well as a Masters of Arts Degree in Higher Education

Administration.
   Case 2:21-mj-30318-DUTY ECF No. 1, PageID.3 Filed 06/28/21 Page 3 of 6




           The information contained in this affidavit is based on my

personal knowledge and observations of this investigation, law

enforcement reports that I have reviewed, communications with others

who have personal knowledge of the events and circumstances described

in this affidavit, and information gained through my training and

experience.

           Because this affidavit is being submitted for the limited

purpose of establishing probable cause, I have not included each and

every fact known to law enforcement concerning this investigation.

           This affidavit is in support of a complaint and arrest warrant.

It provides information necessary to establish probable cause that

Brandon Deshawn JOHNSON (DOB XX/XX/1994) has violated Title 18,

United States Code, Section 922(g)(1), possession of a firearm by a

convicted felon.

                          PROBABLE CAUSE

           On May 24, 2021, Detroit Police Officers were on patrol in the

area of Burns and Peter Hunt Street in Detroit. Officers stopped a Chevy

Malibu bearing Michigan license plate number EJA3531 for being parked

in the middle of the street blocking traffic. Officers approached the car



                                     2
   Case 2:21-mj-30318-DUTY ECF No. 1, PageID.4 Filed 06/28/21 Page 4 of 6




and interacted with the driver (JOHNSON) and the front passenger.

JOHNSON was unable to provide a valid driver’s license. A check of the

Law Enforcement Information Network (LEIN) revealed that JOHNSON

had several traffic warrants for his arrest and that the vehicle was

uninsured. Officers removed JOHNSON and the passenger from the

vehicle.

           Based on the violations, officers conducted an inventory

search of the car before it was towed. During the search, an officer

located a loaded 9mm caliber Kel Tec pistol with an extended magazine

concealed inside the plastic molding surrounding the gear shifter.

Officers also recovered JOHNSON’s mail and silver iPhone during the

search. JOHNSON denied ownership of the handgun. The passenger,

who was on parole, also denied ownership of the handgun.

           On May 25, 2021, Officers obtained a search warrant for

JOHNSON’s silver iPhone. Contained therein, officers reviewed

photographs and videos dated from April and May 2021. JOHNSON can

be seen in several photographs and videos in possession of firearms and

inside the red Chevrolet Malibu.




                                     3
   Case 2:21-mj-30318-DUTY ECF No. 1, PageID.5 Filed 06/28/21 Page 5 of 6




           JOHNSON has the following felony convictions:

           a.    2013, Weapons – Carrying Concealed, 6th Circuit Court;
           b.    2017, Police Officer – Fleeing – Third Degree, 3rd Circuit
                 Court;
           c.    2017, Weapons – Firearms – Possession by a Felon, 6th
                 Circuit Court;
           d.    2017, Larceny from Person – 6th Circuit Court.

           These crimes are all felonies punishable by more than one

year of imprisonment. Probable cause exists that JOHNSON was aware

that he was a convicted felon at the time he possessed the Kel Tec pistol.

           On June 24, 2021, I made contact with ATF Interstate Nexus

Expert and Special Agent Mark Davis regarding the status of the Kel Tec

handgun.    Based on the description provided, without conducting a

physical examination, Special Agent Davis advised that the Kel Tec pistol

is a firearm as defined under 18 U.S.C. § 921. Further, he advised that it

was manufactured outside of the state of Michigan after 1898 and

therefore had traveled in and affected interstate commerce.

                             CONCLUSION

           Based on the above investigation, probable cause exists that

Brandon Deshawn JOHNSON, a convicted felon, did knowingly possess




                                     4
   Case 2:21-mj-30318-DUTY ECF No. 1, PageID.6 Filed 06/28/21 Page 6 of 6




a firearm that had previously traveled in and affected interstate and/or

foreign commerce, in violation of 18 U.S.C. § 922(g)(1).

                                         Respectfully Submitted,


                                         _______________________
                                         Derrick L. Bird, Special Agent
                                         Bureau of Alcohol, Tobacco,
                                         Firearms, and Explosives

Sworn to before me and signed in my
presence and/or by reliable electronic means.


___________________________________
Hon. Curtis Ivy, Jr.
United States Magistrate Judge

Date:   June 28, 2021




                                     5
